UNITED sTATEs DIsTRICT CoURT EJ'{F ' :-;

soUTHERN DISTRICT oF GEORGIA f _

sAvANNAH DIvIsIoN " " --~.h
BIRON GARviN, )
)
Plaintiff, )

v. ) CV418-109

)
LEUITENANT BRAD SYKES, )
and CAPTA.IN RAY FOWLER,1 )
)
Defendants. )

ORDER

Pro se plaintiff Biron Garvin, an inmate at Coffee Correctional
Facility, has filed a motion to compel further responses to document
requests he has served on defendants Doc. 18. Defendants have
responded, representing that they had produced all responsive materials
they Were aware of at the time of their initial response A subsequent
search occasioned by the motion revealed additional responsive material,
Which has also been produced See doc. 20 at 1-4; See also doc. 22 at 3
(representing that defendants “out of an abundance of caution, searched

their database an additional time to verify there is no remaining”

 

1 Plaintiff identified the defendants as “Corporal Sykes” and “Sergeant Fowler.” See
doc. 1 at 1. Defendants have, however, provided their correct ranks. See doc. 22 at 1.
The Clerk is DIRECTED to correct the docket and all future pleadings shall conform.

responsive material). Given defendants’ representation that they have

produced all responsive material, the motion to compel is moot.
Accordingly, it is DENIED. Doc. 18.

so oRDERED, this /J“'°E`léy Of January, 2019.

G</z%»/

mes E. Graham
nited States Magistrate Judge
Southern District of Georgia

